The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
By amendment of December 28, 2020, the Applicant amended claims 1 and 6 to emphasize distinguishable features of the instant invention. Claim 7 was canceled.  Therefore, claims 1-6, and 8-15 are currently active in the application and in condition for allowance.

Allowable Subject Matter
It should be respectfully noted that the closest reference to Chang et al. (Korean Patent Publication  10-20170112792) does not show the new limitation” A touch sensor module… wherein the touch sensor layer comprises an active region in which the sensing electrodes are arranged and a bonding region allocated at a peripheral end portion of the touch sensor layer, and the circuit connection structure are connected to the traces on the bonding region; and the colored resin pattern at least partially fills a remaining portion of the bonding region except for a region on which the circuit connection structure is disposed in a planar view” is not shown. In Chang (KR 2017-0112792), the electrode protective layer (40) is formed under the polarizing plate (50) as shown in FIG. 2 of Chang. Clearly, the electrode protective layer (40) covers an active region of the touch sensor (i.e., a display region of an image display device). The closest reference to Chang regards the electrode protective layer (40) as a transparent film even though FIG. 3 provides another embodiment in which the electrode protective 
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1: “ A touch sensor module, comprising: a touch sensor layer comprising sensing electrodes and traces extending from the sensing electrodes; an optical layer on the touch sensor layer to cover the sensing electrodes; a circuit connection structure spaced apart from the optical layer and electrically connected to the traces on an end portion of the touch senor layer; and a colored resin pattern filling a gap between the optical layer and the circuit connection structure; wherein the touch sensor layer comprises an active region in which the sensing electrodes are arranged and a bonding region allocated at a peripheral end portion of the touch sensor layer, and the circuit connection structure are connected to the traces on the bonding region; and the colored resin pattern at least partially fills a remaining portion of the bonding region except for a region on which the circuit connection structure is disposed in a planar view.”,  as illustrated at least in Figure 1 and described in paragraphs [0038-0042] if the instant published application US Patent Publication 2020/0218399 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692